Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (WO 2017135567 A1, published August 10, 2017), hereinafter referred to as Song.
Regarding claim 1, Song teaches high-low intensity focused ultrasound treatment apparatus for simultaneous lesion detection and removal (see Abstract – “HIFU and ultrasonic image therapeutic treatment device for curing cancer of a patient.”), the treatment apparatus comprising: 
A plurality of ultrasound sources (see Fig. 5 – plurality of image converters 10 and HIFU converters 20); AND
A controller to control frequency and intensity of focused ultrasound outputted from the ultrasound sources, wherein each of the ultrasound sources comprises (see Abstract – “…a control unit performing control such that the difference between apertures of converter arrays constituted by the image converters and the HIFU converters, respectively, is less than a predetermined value.”): 
A first ultrasound transducer to output low-intensity focused ultrasound to detect a lesion (see Fig. 5, image converters 10; Fig. 4, low frequency LF ultrasound); AND 
A second ultrasound transducer to output high-intensity focused ultrasound to ablate or remove the detected lesion (see Fig. 5, HIFU converters 20; Fig. 4, high frequency HF ultrasound). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Bauer et al. (WO 2017001911 A1, published January 5, 2017) and Mishelevich et al. (US 20170246481 A1, published August 31, 2017), hereinafter referred Bauer and Mishelevich, respectively.  

Song does not explicitly teach wherein the low-intensity focused ultrasound outputted from the first ultrasound transducer is used to detect a lesion in a patient's brain by applying a stimulus to the brain, AND AT THE SAME TIME, investigating a response. 
Whereas, Bauer teaches wherein the low-intensity focused ultrasound outputted from the first ultrasound transducer is used to detect a lesion in a patient's brain by applying a stimulus to the brain (see pg. 2, para. 4 – “Focused ultrasonic waves can also be used in soft body tissue to diseased or abnormal tissue, such as which results in a tumor or a thrombus, malfunctions in the organism, if necessary. Together with a chemical treatment to remove (tumor ablation, thrombolysis with ultrasonic support).”; see pg. 5, para. 8 – “In this low-power mode or a neuro-modulation effected in combination with ultrasound contrast agents, an opening of the blood-brain barrier in the target area.”).
Whereas, Mishelevich teaches investigating a response (see pg. 19, col. 1, para. 0234 – “…neuromodulation of a patient, the method comprising: providing pulsed ultrasound to one or more neural targets of a neural disorder; and identifying the neural disorder or planning for treatment of the neural disorder based on a response of the one or more neural targets to the pulsed ultrasound.”; see pg. 19, col. 1, para. 0235 – “…planning for treatment of the neural disorder comprises determining parameters of the pulsed ultrasound in order to confirm a neuromodulation therapy in order to treat the neural disorder based on a response of the one or more neural targets to the parameters.”).
. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Mishelevich and Bauer, as applied to claim 2 above, and further in view of Lin et al. (US 20150258352 A1, published September 17, 2015), hereinafter referred to as Lin. 
Regarding claim 3, Song in view of Mishelevich and Bauer teaches all of the elements as disclosed in claim 2 above. 
Song in view of Mishelevich and Bauer does not explicitly teach wherein the first ultrasound transducer outputs the low-intensity focused ultrasound having a center frequency of 200 kHz to 1 MHz, AND the second ultrasound transducer outputs the high-intensity focused ultrasound having a center frequency of 200 kHz to 1 MHz, or 1 MHz or above.
Whereas, Lin, in the same field of endeavor, expressly teaches wherein the first ultrasound transducer outputs the low-intensity focused ultrasound having a center frequency of 200 kHz to 1 MHz (see pg. 1, col. 2, para. 0007 – “The transducer array can be configured to generate ultrasound pulses at two different frequencies, such as a low-frequency (i.e., 500 kHz) pulse…”), AND 
The second ultrasound transducer outputs the high-intensity focused ultrasound having a center frequency of 200 kHz to 1 MHz, or 1 MHz or above (see pg. 1, col. 2, para. 0007 – “The transducer 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound treatment device, as disclosed in Song in view of Bauer and Mishelevich, by having low and high frequency ultrasound waves at two different frequencies, as taught in Lin. One of ordinary skill in the art would have been motivated to make this modification in order for the low and high frequency pulses constructively interfere to have the low frequency pulses more immune to attenuation and aberrations, and the high frequency pulses provide precision in lesion formation, which is required for transcranial therapy or ablation therapy deep in tissue, as taught in Lin (see pg. 4, col. 1, para. 0063). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of K. Martin, B. Lindsey, J. Ma, M. Lee, S. Li, F. Foster, X. Jiang, and P. Dayton, “Dual-Frequency Piezoelectric Transducers for Contrast Enhanced Ultrasound Imaging,” Sensors, vol. 14, no. 11, pp. 20825–20842, Nov. 2014, hereinafter referred to as Martin. 
Regarding claim 4, Song teaches all of the elements of a high-low intensity focused ultrasound treatment apparatus, as disclosed in claim 1 above.
Song does not explicitly teach wherein the first ultrasound transducer and the second ultrasound transducer are formed in a shape of concentric circles sharing a target focal point.
Whereas, Martin expressly teaches wherein the first ultrasound transducer and the second ultrasound transducer are formed in a shape of concentric circles sharing a target focal point (see Fig. 2 – “The mechanically steered dual-frequency transducer is composed of a central high-frequency (25 MHz) spherically focused piston transducer inserted into an annular, confocally aligned low-frequency transducer (4 MHz).”).
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of S. Guo, Y. Jing, X. Jiang, “Temperature rise in tissue ablation using multi-frequency ultrasound,” IEEE Transactions Ultrasonics, Ferroelectrics, and Frequency Control, vol. 60, no. 8, pp. 1699-1707, Aug. 2013, hereinafter referred to as Guo.
Regarding claim 5, Song teaches all of the elements of a high-low intensity focused ultrasound treatment apparatus, as disclosed in claim 1 above. 
Song does not explicitly teach an ultrasound treatment apparatus further comprising an acoustic cavitation detector to monitor if the lesion is being ablated or removed by the high-intensity focused ultrasound.
Whereas, Guo, in the same field of endeavor, teaches an ultrasound treatment apparatus further comprising an acoustic cavitation detector to monitor if the lesion is being ablated or removed by the high-intensity focused ultrasound (see Abstract – “With the comparison between experimental and simulation results, we believe that the more effective tissue ablation using multi-frequency ultrasound is likely attributed to the enhanced cavitation, a promising result for HIFU applications.”; see pg. 1700, col. 1, para. 3 – “Experimental results of single- and multi-frequency HIFU for tissue ablation are shown in the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound treatment device, as disclosed in Song, by including an acoustic cavitation detector, as disclosed in Guo. One of ordinary skill in the art would have been motivated to make this modification in order for the user to analyze the relationship between more efficient tissue ablation techniques and the HIFU cancer treatment exposure time, as taught in Guo (see pg. 1704, para. 2). 

	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Guo, as applied to claim 5 above, and further in view of Lafon et al. (WO 2018037130 A1, published March 1, 2018), hereinafter referred to as Lafon. 
Regarding claim 6, Song in view of Guo teaches all of the elements as disclosed in claim 5 above. 
Song in view of Guo does not explicitly teach an acoustic detector that comprises: a signal source to output a detection signal; AND a signal receiver to receive an acoustic signal emitted by cavitation, AND the treatment apparatus further comprises: an image processor to process the cavitation detected by the acoustic cavitation detector into an image; AND an image display unit to output the image.
Whereas, Lafon teaches wherein the acoustic cavitation detector comprises a signal source to output a detection signal (see pg. 5, lines 4-5 – “…a cavitation device configured to produce cavitation in the region of interest, the cavitation generating an acoustic signal…”); AND 
A signal receiver to receive an acoustic signal emitted by cavitation (see pg. 5, lines 6-7 – “…at least three sensors arranged at respective separate positions and configured to detect a cavitation signal representative of the acoustic signal of the cavitation…”), AND 
The treatment apparatus further comprises: an image processor to process the cavitation detected by the acoustic cavitation detector into an image (Fig. 4; see pg. 13, lines 24-25 – “The cavitation signals C are imported into Matlab software (Math Works, Natick, MA).”; see pg. 14, lines 2-3 – “…60.sup.th images of the eight independent cavitation events with the superimposed positions calculated with the localization technique.”); AND 
An image display unit to output the image (Fig. 4; see pg. 13, lines 2-3 – “…60.sup.th images of the eight independent cavitation events with the superimposed positions calculated with the localization technique.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic cavitation detector for HIFU lesion ablation, as disclosed in Song in view of Guo, by including an image processor to process and view the cavitation events detected, as disclosed in Lafon. One of ordinary skill in the art would have been motivated to make this modification in order to localize the cavitation for easier monitoring in real-time, which increases the reliability of using cavitation-based treatments, as taught in Lafon (see pg. 2, lines 24-32). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
C. Maleke, et al., “Harmonic motion imaging for focused ultrasound (HMIFU): a fully integrated technique for sonication and monitoring of thermal ablation in tissues,” Phys. Med. Biol., vol. 53, pp. 1773-1793, Mar. 2008 discloses a method for monitoring thermal treatment at different sonication durations using harmonic motion imaging for focused ultrasound in liver samples. 
S. Kuang, et al., “Confocal dual-frequency enhances the damaging effect of high-intensity focused ultrasound in tissue-mimicking phantom,” Minimally Invasive Therapy & Allied Technologies, vol. 17, no. 5, pp. 285-291, Oct. 2008 discloses using confocal dual-frequency high-
R. Feng, et al., “Enhancement of ultrasonic cavitation yield by multi-frequency sonication,” Ultrasonics Sonochemistry, vol. 9, pp. 231-236, Feb. 2002 discloses the enhanced effect of multi-frequency ultrasonic irradiation on the cavitation yield, which is determined by electrical conductivity, fluorescence intensity, and the iodine release method. 
J. Kennedy, “High-intensity focused ultrasound in the treatment of solid tumours,” Nature Reviews Cancer, vol. 5, pp. 321-327, Mar. 2005 discloses the ablation of a liver metastasis with HIFU and inertial cavitation. 
N. Nizam-Uddin, et al., “Enhanced Energy Localization in Hyperthermia Treatment Based on Hybrid Electromagnetic and Ultrasonic System: Proof of Concept with Numerical Simulations,” BioMed Research International, pp. 1-18, Aug. 2017 discloses a system that uses focusing electromagnetic and ultrasound energies for treating brain tumors by enhancing energy localization. 
N. Ellens, et al., “Frequency considerations for deep ablation with high‐intensity focused ultrasound: A simulation study,” Medical Physics, vol. 42, no. 8, pp. 4896-4910, Jul. 2015 discloses frequency considerations for large-volume, deep thermal ablations with HIFU, with piston-shaped transducer elements arranged in concentric rings. 
L. Deng, et al., “A multi-frequency sparse hemispherical ultrasound phased array for microbubble-mediated transcranial therapy and simultaneous cavitation mapping,” Phys. Med. Biol., vol. 61, pp. 8476-8501, Nov. 2016 discloses a three-frequency sparse hemispherical ultrasound phased array for microbubble-mediated transcranial therapy and simultaneous cavitation mapping, and is capable of dual-frequency excitation and simultaneous multi-foci sonication. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.C./Examiner, Art Unit 3793

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793